United States Court of Appeals
                       For the First Circuit
                      ____________________________

No. 11-1952

 JAMES LOVGREN; NEW HAMPSHIRE COMMERCIAL FISHERMEN'S ASSOCIATION;
 PAUL THERIAULT; CHUCK WEIMER; DAVID ARIPOTCH; TEMPEST FISHERIES,
   LTD.; GRACE FISHING, INC.; RICHARD GRACHEK; ROANOKE FISH CO.,
  INC.; AMERICAN ALLIANCE OF FISHERMEN AND THEIR COMMUNITIES; NEW
 BEDFORD FISH LUMPERS PENSION PLAN; ATLANTIC COAST SEAFOOD, INC.;
    LYDIA & MAYA, INC.; JOHN & NICHOLAS, INC.; BERGIE'S SEAFOOD,
   INC.; NORDIC, INC.; LYMAN FISHERIES, INC.; THE HOPE II, INC.;
REIDAR'S MANUFACTURING, INC.; DIAMOND DOG FISHING CORP.; ATLANTIC
 ENTERPRISES, LLC; WANCHESE FISH COMPANY; EASTER JOY, INC.; LOCAL
     1749 ILA, AFL-CIO, NEW BEDFORD FISH LUMPERS PENSION PLAN,

                            Plaintiffs,

                               ------

              CITY OF NEW BEDFORD; CITY OF GLOUCESTER,

                      Plaintiffs, Appellants,

                                  v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                       Defendants, Appellees,

                               ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                             Defendants.

                    ____________________________
No. 11-1964

                         JAMES LOVGREN,

                      Plaintiff, Appellant,

                             ------

      CITY OF NEW BEDFORD; NEW HAMPSHIRE COMMERCIAL FISHERMEN'S
      ASSOCIATION; PAUL THERIAULT; CHUCK WEIMER; DAVID ARIPOTCH;
  TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; RICHARD GRACHEK;
 ROANOKE FISH CO., INC.; AMERICAN ALLIANCE OF FISHERMEN AND THEIR
     COMMUNITIES; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF
   GLOUCESTER; ATLANTIC COAST SEAFOOD, INC.; LYDIA & MAYA, INC.;
    JOHN & NICHOLAS, INC.; BERGIE'S SEAFOOD, INC.; NORDIC, INC.;
LYMAN FISHERIES, INC.; THE HOPE II, INC.; REIDAR'S MANUFACTURING,
     INC.; DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC;
WANCHESE FISH COMPANY; EASTER JOY, INC.; LOCAL 1749 ILA, AFL-CIO,
                NEW BEDFORD FISH LUMPERS PENSION PLAN,

                           Plaintiffs,

                             ------

                               v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                   Atmospheric Administration,

                     Defendants, Appellees,

                             ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                           Defendants.
                  ____________________________




                               -2-
No. 11-1987

JAMES LOVGREN; CITY OF NEW BEDFORD; PAUL THERIAULT; CHUCK WEIMER;
  TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; ROANOKE FISH CO.,
 INC.; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF GLOUCESTER;
       ATLANTIC COAST SEAFOOD, INC.; LYDIA & MAYA, INC.; JOHN &
     NICHOLAS, INC.; BERGIE'S SEAFOOD, INC.; NORDIC, INC.; LYMAN
FISHERIES, INC.; THE HOPE II, INC.; REIDAR'S MANUFACTURING, INC.;
  DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC; WANCHESE
    FISH COMPANY; EASTER JOY, INC.; LOCAL 1749 ILA, AFL-CIO, NEW
                  BEDFORD FISH LUMPERS PENSION PLAN,

                           Plaintiffs,

                             ------

NEW HAMPSHIRE COMMERCIAL FISHERMEN'S ASSOCIATION; DAVID ARIPOTCH;
    RICHARD GRACHEK; AMERICAN ALLIANCE OF FISHERMEN AND THEIR
                           COMMUNITIES,

                     Plaintiffs, Appellants,

                               v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                     Defendants, Appellees,

                             ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                           Defendants.

                  ____________________________




                               -3-
No. 11-2001

   JAMES LOVGREN; CITY OF NEW BEDFORD; NEW HAMPSHIRE COMMERCIAL
   FISHERMEN'S ASSOCIATION; PAUL THERIAULT; CHUCK WEIMER; DAVID
  ARIPOTCH; RICHARD GRACHEK; AMERICAN ALLIANCE OF FISHERMEN AND
THEIR COMMUNITIES; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF
GLOUCESTER; ATLANTIC COAST SEAFOOD, INC.; REIDAR'S MANUFACTURING,
 INC.; LOCAL 1749 ILA, AFL-CIO; NEW BEDFORD FISH LUMPERS PENSION
                              PLAN,

                           Plaintiffs,

                             ------

 TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; ROANOKE FISH CO.,
    INC.; LYDIA & MAYA, INC., JOHN & NICHOLAS, INC.; BERGIE'S
SEAFOOD, INC.; NORDIC, INC.; LYMAN FISHERIES, INC.; THE HOPE II,
   INC.; DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC;
             WANCHESE FISH COMPANY; EASTER JOY, INC.

                     Plaintiffs, Appellants,

                               v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                     Defendants, Appellees,

                             ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                           Defendants.


                          ERRATA SHEET

          The opinion of this Court issued on November 28, 2012,
is amended as follows:

     On page 24, line 12, "Plaintiff-appellants" is amended to
read "Plaintiffs-appellants".


                               -4-
     On page 55, line 5, the citation is amended to read "Pub. L.
No. 109-479, Tit. I".




                               -5-